REISSUE OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  
This is a reissue office action for US Patent 8,827,804, which included original patent claims 1–20.  Applicant requested amendment of the claims on 3/8/2021.  Claims 1–37 are pending.

Declaration and Reason for Reissue
This Reissue has been filed pursuant to the original patent being at least partly inoperative or invalid by reason of “claiming more or less than he had the right”, specifically:
“The patentee claimed less than it had the right to claim in the patent. See original claim 1. (Broadened by removal of "targeting factor")” (12/14/2016 declaration p. 1).

Terms and Phrases in the Disclosure
Applicant describes several different terms and phrases throughout the disclosure of US Patent 8,827,804.  In order to set forth claim scope with clarity and consistency with the disclosure, certain terms and phrases authored by applicant are identified here by the examiner for discussion.  This section clarifies how the examiner is identifying certain terms and phrases and where they find th, and is interpreting claims using broadest reasonable standard as per Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).

Target Range (vs. Attack Range)
Applicant illustrates a concept of “target range” in FIGURE 4.  The figure shows various “target range indicators” (widths/spreads 440) and various “attack range indicators” (distances 450).  Together they may encompass a number of enemy characters (see e.g. 8:20–67) in one embodiment.  Both target range and attack range appear to be based on the current weapon.  See 8:20–8:67.

Target Display
The disclosure first introduces the phrase “target display” with reference to FIG. 6 and FIG. 7 (col. 4: lines 63–67) and goes on to describe features of the “target display” at column 10, line 6 onward.  The target display 650 in FIG. 6 is shown as a rectangle, for example.  
For the current weapon, the target display can indicate the “target range (440)” by its variable size (“e.g., width and/or height”).  See 10:38–43.  The target 
The target display can be manipulated around the environment in order to overlap different objects.  See 10:60–62, 13:21 and 13:32–33.
FIGURE 4 is not a depiction of the target display as far as the examiner understands.

Target Indicators
FIG. 6 depicts objective targets (680), specifically land/water-based targets and in-flight targets.  These targets may include “target indicators” 660/670 which may be of different shapes (diamonds, squares) or sizes depending on the nature or importance of the targets.  In some embodiments a target will not display a target indicator 660/670 until it has been targeted and locked onto by the target display 650.  See 10:22–37.  If a target goes out-of-range after it has been locked-on, a target indicator (e.g., 670) may be removed from the target.  See 10:55–57.
The disclosure at 10:63–11:2 describes depicting a group of individual targets as a single “target indicator” (e.g. a square) when distant, but as multiple “target indicators” (e.g. a group of squares) when closer.  These “target indicators” 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 14, 17–19 and 21–37 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3, there is no support for the target display to comprise an “attack range indicator” indicating a “distance” that can be targeted by the selected weapon.  While 10:44–52 describes the target display’s color as indicating whether an object is within the weapon’s attack range (or not), the target display’s color does not indicate to the player any particular distance.
Claims 14, 33, there is no support for “a shape, size, or color of the target display associated with an objective target” to vary based on “a nature, importance, or status of the objective target”.  While some1 (not all) of this is supported for a “target indicator”; none of the claimed elements are supported for the “target display”.  While the target display may change its size according to the selected weapon (10:38–40), this size is not based on the claimed characteristics of the objective target.  Lastly, while the disclosure indeed supports coloration of the target display (10:44–49), the coloration of the target display is not based on these claimed characteristics of an objective target.
Claims 17, 18, 25, while the disclosure supports indications of partial occlusions, these are not indicated by the target display (e.g. 650, 710) itself.
Claims 19, there is no support for the target display (e.g. 650, 710) to indicate defenses of a candidate object.
Claims 21, 25, 36, 37, the target display (e.g. 650, 710) can indicate whether a single object is or is not “within target range” by way of the target display being colored red or blue (10:44–49) as an example.  However, the target display does not comprise more than one visual indicator, each “identifying a corresponding target object within the set of the objects that is within a target range”.  And the target display does not visually indicate a “set of objects” (i.e. more than 1) that are identified by the target display that are identified as being within the target range.  Or “the current set of the objects identified by the changed visual indicators”.  While the phrase “visual indicator” does not appear anywhere in the disclosure, one of ordinary skill 
Claims 21, 36 and 37 each describe 1) “a heads-up display of a virtual environment”, 2) “the heads-up display corresponding to the virtual environment as viewed from a virtual line-of-sight associated with the user” and 3) “adjusting the heads-up display of the virtual environment based on movement of the virtual line-of-sight according to one or more multi-dimensional accelerometers, wherein the adjusted heads-up display of the virtual environment corresponds to a set of the objects as viewed from the virtual line-of-sight” and 4) “generating a target display that includes . . . a target range having a distance along one dimension of the set of dimensions of the heads-up display.  Applicant’s citations to the disclosure do not support the entirety of the claim language.
1) At best, the HUD is an output overlaid onto the virtual environment; it is not a HUD of a virtual environment.  
2) The HUD is not disclosed as related in any way to the virtual line of sight in the virtual environment or the navigation through the virtual environment.  The HUD is not an input device for the human participant.  At best, the HUD is an output overlaid onto the virtual environment.
3) The HUD is not disclosed as adjustable based on movement of the virtual line-of-sight.  It can apparently be oriented/adjusted in the direction of objects, but the disclosure does not describe how. 
4) The disclosure lacks support for the dimensions of the HUD to be a basis for generating the target display.
Claims 21, 36 and 37 each require both a heads-up display and a target 
“a variable size heads-up display range finder, which may reflect the ability to lock-on to an enemy” (8:43–45).
“the game character 415 may orient an HUD/range-finder over an unlimited number of enemy targets and lock-on to the same for eventual attack . . . the game character 415 may target as many enemy characters 420 as can be tracked by the HUD/range-finder and made subject to attack” (9:3–10). 
“In step 940, where target lock may still be actuated through a button press, the game player may orient the display over a target . . . In step 950, it may be determined whether the target within the target display is within attack range (450) as may be governed by the particular weapon. If the target is in attack range (450) and the target range (440) as may be indicated by the size of the target display, the target may be locked onto in step 960 and may remain locked until it is out of the attack range (450) or the target range (440) as may be governed by a particular weapon selection. If the target is not in attack range (450), then the user may reorient the display to another target that may be in range or travel closer to that target or select a weapon with greater attack range. 
Claim 26 describes various types of appearance changes of the “visual indicators”.  Where visual indicators represent characteristics of the target display as asserted by applicant, there is no support found for changes of color, color intensity or a new visual cue for these visual indicators.  It is noted that the target display is distinct from the “target indicators” which do 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 21–36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21, there is no antecedent basis for “the selection”.
Claim 34 is confusing as it appears to be removing the parent claim’s dependence between the target display and the virtual line-of-sight.  A dependent claim cannot be broader that its parent claim.
Claim 36 is confusing in claim scope.  It is a system claim setting forth structure, yet the claim includes what appear to be method steps.  These steps appear to represent methods of using the system rather than the structure (e.g. a processor capable of executing programming) of the system itself.
Claim 36 concludes with an “wherein the interface receives an actuation signal”.  The claim also includes a phrase here describing “at least one target object selected for engagement”.  There is no structure however that provides such receiving capability or selection capability.  Applicant should apparently associate this “selection” capability with the computing device’s structure.
See MPEP 2173.05(p)(II), In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011) and IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).

Claim Rejections - 35 USC § 251
Claims 3, 14, 17–19 and 21–37 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is detailed elsewhere in this office action, see “Claim Rejections - 35 USC § 112”.

Response to Arguments
Terms and Phrases
Applicant argues:
“notwithstanding the impropriety of importing specific teachings from the specification, the purported definitions are erroneous and lead to internal inconsistencies within the respective claims and with the teachings of the Original Patent Grant” (3/8/2021 remarks, p. 12).
Examiner introduced the discussion of these terms in order to create a foundation upon which to judge support for claim language.  As stated above, examiner is merely citing to examples from applicant’s own disclosure and these are not exhaustive identifications of support for certain phrases.  Examiner is not th, and is interpreting claims using the broadest reasonable standard.  Examiner agrees that inconsistencies between the claims and disclosure will lead to problems and the 112 rejections herein reflect such problems.

Target Range vs. Attack Range
Applicant argues:
“‘attack range’ corresponds to one particular dimension of the 'target range’ . . . it is erroneous to exclude the ‘attack range’ (and associated teachings regarding dimension thereof) from the claimed 'target range' as recited therein . . . the claimed 'target range' having multiple dimensions” (3/8/2021 remarks, p. 13).
Examiner disagrees.  These two different ‘range’ terms describe different things – spread/angle and distance as seen in figure 4.  The patent suggests that a particular weapon will have one attack range and one target range, therefore they are indeed used together, such as to determine the number of enemies subject to the current weapon’s attack.  Without both ranges, the number of enemies subject to attack cannot be determined.  The scant disclosure regarding the heads-up display range finder’s appears to teach that the HUD is based upon both target range as well as attack range:

However, the phrase “attack range” by itself does not specify or define a “target range”; nor does the phrase target range by itself specify or define an attack range.

Target Display, Target Indicators, Visual Indicators
Applicant argues:
“The Office Action also appears to define the claimed 'target display' with "a rectangle"” (3/8/2021 remarks, p. 13).
Examiner disagrees.  It is merely pointed out that a rectangle was an illustrated example from the disclosure.  The examiner has withdrawn the commentary regarding enemies being “enveloped” by the target display with respect to being within range or not.

“a 'target display' may be inclusive of various different types of 'visual indicators' that visually indicate different types of information” (3/8/2021 remarks, p. 14).
Examiner agrees that a changed color of a target display is reasonably described as a “visual indicator” of the target display, even though the phrase “visual indicator” does not appear in the disclosure.  

Heads-Up Display
Applicant argues:
“Such [HUD] teachings indicate that the 'heads-up display' may correspond to a 'set of dimensions' (e.g., "xdimension," "y-dimension," "z-dimension")” (3/8/2021 remarks, p. 15).
Examiner agrees.  

Notification of Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D CARLSON whose telephone number is (571) 272-6716.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm, off 1st Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The target indicators are described as shaped/sized corresponding to nature/importance and colored corresponding to status (see 10:27–33).